DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Receipt
	Applicant's response filed on 11/13/2020 to the Office Action mailed on 09/01/2020 is acknowledged.
Claim Status
Claims 1-9, 11, 12 and 13 are pending. 
Claim 10 was previously cancelled.
Claims 1, 3, 4, 7, 8, 9, and 12 are currently amended
Claims 3-9 are rejoined by the Examiner.
Claims 1-9, 11, 12 and 13 have been examined.
Claims 1-9, 11, 12 and 13 are rejected.
Priority
Priority to application 62/296314 filed on 07/24/2015 is acknowledged.

Withdrawn Claim Rejections - 35 USC § 103
Response to Applicant’s Arguments
	The rejection of claims 1, 2, 11, 12 and 13 under 35 U.S.C. 103 as being unpatentable over Gardiner et al. (US Patent Application Publication 2002/0006907 A1, Published 01/17/2002) in view of Kleges (US Patent Application 5942255, Published 08/24/199) and Boyton et al. (US Patent 5087624, Published 02/11/1992) is withdrawn in view of the unexpected results disclosed in the instant specification.

Election/Restrictions
Claims 1, 2, 11, 12 and 13 are allowable. The restriction requirement between the composition and method of use , as set forth in the Office action mailed on 03/22/2017 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 03/22/2017 is withdrawn.  Claims 3-9, directed to method of rapidly inducing a state of endogenous ketosis is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The data in Tables 1 and 2 of the instant specification show that administration of the inventive composition along with dietary restriction and one round of exercise resulted in time to ketosis being 288.62 minutes on average. However, dietary restriction and one round of exercise and no administration of the inventive composition resulted in time to ketosis of 2762.3 minutes on average. The Examiner notes that this is an unexpected result of the administration of the composition. In view of the unexpected results, claims 1-9 and 11-13 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/ALI SOROUSH/Primary Examiner, Art Unit 1617